IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT


                                           No. 96-10059
                                        (Summary Calendar)




PAUL A. ATHAS,
                                                                              Plaintiff-Appellant,


                                               versus

MARVIN RUNYON, POSTMASTER,
GENERAL, UNITED STATES POSTAL
SERVICE,

                                                                                Defendant-Appellee.



                           Appeal from the United States District Court
                               for the Northern District of Texas
                                        (3-92CV1327-X)


                                October 23, 1996
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       Paul Athas appeals to this court the district court’s judgment in favor of the Postmaster

General, Marvin Runyon, dismissing with prejudice Athas’ Title VII claim alleging retaliation and race

discrimination. Athas contends that the district court reversibly erred in (1) finding that Athas



       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
committed work rule infractions, (2) finding that the events at issue triggered the settlement

agreement, (3) finding that Michael Allen was Athas’ immediate supervisor, (4) finding that there was

no retaliation or race discrimination against Athas, and (5) crediting the testimony of Dorothy

Robinson and not crediting the testimony of Michael Millican and Johnnie Berendt.

       We have reviewed the record and briefs and perceive no reversible error. Accordingly, the

judgment appealed is AFFIRMED.




                                                 2